Citation Nr: 0837079	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active duty service from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) 
Lincoln, Nebraska which denied the benefits sought on appeal.

In August 2008, the veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge of the 
Board. During the hearing, the veteran provided additional 
evidence consisting of correspondence from several private 
treatment providers, along with a waiver of RO initial 
consideration. 38 C.F.R. §§ 20.800, 20.1304(c) (2008).


FINDINGS OF FACT

1.	In an August 1994 decision, the Board denied claims for 
service connection for bilateral hearing loss, and tinnitus. 
The veteran did not commence an appeal.

2.	By a June 2004 rating decision, the RO denied a petition 
to reopen the claim for service connection for bilateral 
hearing loss. The veteran did not file a timely notice of 
disagreement with this decision.

3.	Since then additional evidence has been received which 
was not previously of record, and relates to an unestablished 
fact necessary to substantiate the veteran's claims.

4.	The preponderance of the medical evidence establishes 
that bilateral hearing loss and tinnitus were incurred during 
the veteran's service.


CONCLUSIONS OF LAW

1.	The August 1994 Board decision that denied entitlement 
to service connection for bilateral hearing loss and tinnitus 
is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1100 (2008).

2.	The June 2004 rating decision that denied a petition to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.104(a) (2008).

3.	New and material evidence has been received to reopen 
the previously denied claims. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

4.	The criteria for a grant of service connection for 
bilateral hearing loss are met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2008).

5.	The criteria for a grant of service connection for 
tinnitus are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). 

The Board is granting the veteran's petition to reopen claims 
for service connection for bilateral hearing loss and 
tinnitus, in addition to the underlying claims on their 
merits. This constitutes a full grant of the benefits sought 
on appeal and therefore, even assuming, without deciding, 
that any error was committed with respect to implementation 
of the VCAA's duty to notify and assist provisions, such 
error was harmless in its application to adjudication of this 
matter, and need not be further discussed. See Bernard v. 
Brown, 4 Vet. App. 384 (1993). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

Analyses of the Claims

Petitions to Reopen

The Board's decision of August 1994 considered and denied 
claims for service connection for bilateral defective hearing 
loss and tinnitus, based upon a finding that both disorders 
while diagnosed during service were not demonstrated to have 
had an onset therein. The evidence reviewed comprised the 
October 1953 report of a separation examination, a VA medical 
examination, correspondence from a hearing aid company, and 
several lay statements from other individuals. The veteran 
did not appeal this decision to the United States Court of 
Appeals for Veterans Claims (Court). The Board's decision 
therefore became final and binding on the merits. 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

Then in June 2004, the RO denied the veteran's petition to 
reopen the claim for service connection for bilateral hearing 
loss, indicating that the additional evidence on file did not 
substantiate that hearing loss was of service origin. The RO 
provided notice of its decision later that month. The veteran 
did not initiate an appeal through filing a timely notice of 
disagreement (NOD), and hence that decision also became 
final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.201. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

There are several sources of evidence that have been 
associated with the record since the Board's prior August 
1994 decision on the veteran's claims. This decision is the 
most recent final denial of service connection for tinnitus. 
The June 2004 denial of a petition to reopen represents the 
last prior final adjudication of the claim for service 
connection for bilateral hearing loss. See Juarez v. Peake, 
21 Vet. App. 537, 542 (2008). The Board will consider all 
further evidence of record as it pertains to claimed 
bilateral hearing loss from that point onwards.

The additional evidence of record consists of July 2008 
letters from a private audiology clinic; VA outpatient 
records dated from January 2003 to March 2004, and December 
2006 to March 2007; VA examination reports dated March 2007; 
the November 2006 response from the National Personnel 
Records Center (NPRC) to an RO records inquiry; copies of 
internet articles received in January 2007; and the 
transcripts of the veteran's testimony at an August 2008 
Travel Board hearing, and several lay statements he has 
provided.

The newly obtained July 2008 report of private audiologist 
D.K. presents an overview of why this treatment provider 
considered the veteran's hearing loss and tinnitus 
symptomatology to have a plausible relationship to service. 
The audiologist indicated that the veteran had been a patient 
at that treating facility since the late 1950s. He further 
opined that on examination of the veteran and review of the 
documented medical history, it was considered as likely as 
not at least a portion of the claimed disabilities was due to 
noise exposure while serving as a combat engineer in Korea. 
This audiologist's statement clearly postulates the 
likelihood of a causal relationship between both bilateral 
hearing loss and tinnitus to service, the element of these 
claims on appeal that was previously deficient.   

Hence, the July 2008 audiologist's correspondence constitutes 
new and material evidence to reopen these matters. 38 C.F.R. 
§ 3.156; Hickson v. West, 11 Vet. App. 374, 378 (1998). The 
Board will reconsider the underlying claims for service 
connection on a de novo basis.         

Service Connection

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection for a 
claimed disability are as follows: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

For purposes of establishing entitlement to VA disability 
compensation, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Based on the current record there is competent evidence of 
diagnoses of bilateral hearing loss and tinnitus, and an 
opining private audiologist's statement that establishes a 
link between these disorders and noise exposure during the 
veteran's service. Hence, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is 
warranted.  

The veteran's complete service treatment records are 
unavailable in this case, as the only such record that is on 
file is his October 1953 separation examination. This report 
reflects that whispered voice hearing test results were 15/15 
bilaterally, and does not identify any further symptoms. 
According to documentation from the NPRC the remaining 
service records were presumed lost due to a fire that 
occurred at that facility in 1973. In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, VA has a heightened obligation to 
assist the claimant in the development of his case, as well 
as a heightened obligation to explain its findings and 
conclusions and to consider carefully application of the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365 (1991). See also Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

The lack of medical records actually showing hearing loss in 
service does not preclude a claimant from establishing 
entitlement to service connection. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992). Rather, service connection still 
may be granted when there is a post-service diagnosis of 
hearing loss, and medical evidence indicating this disability 
is causally related to service. See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). See, too, Heuer v. Brown, 7 Vet. App. 
379, 384 (1995). The adjudication of the claim pertaining to 
tinnitus must likewise consider lay evidence of in-service 
noise exposure absent an objective record of the same. See 
generally, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder).

In the report of a December 2006 VA outpatient audiological 
evaluation the stated audiogram results correspond to a 
finding that bilateral hearing loss exists as a current 
disability for VA purposes. 38 C.F.R. § 3.385. During that 
consultation the veteran also reported a long history of 
tinnitus. The records from his private audiologist indicate 
in a July 2008 letter the diagnosis of tinnitus.

On the subject of etiology while the extent of treatment 
records and service personnel information available does not 
reflect complaints or findings of hearing difficulties or 
tinnitus, the veteran himself alleges having had significant 
levels of noise exposure while stationed in Korea in the 
capacity of a combat engineer. He states that he was involved 
in combat on several occasions in proximity to artillery fire 
and that at one point a mortar round exploded close to his 
face. The veteran identifies this incident as the source of 
his noise exposure during service. He states that he sought 
treatment at one point from a medical provider who did not 
document the event. Several of the unit history summaries 
available explain that the unit in which he served, the 2nd 
Engineering Battalion Company A, participated with the 2nd 
Infantry Division in operations involving combat with enemy 
forces on several instances during the same time period the 
veteran was in Korea. Under these factual circumstances VA 
will accept as proof of service incurrence of a claimed 
injury or disease the veteran's own lay statements where 
consistent with the circumstances, conditions, or hardships 
of such service. See 38 U.S.C.A. § 1154(b). The veteran's 
statements as to relevant noise exposure as indicated are 
also to be accorded probative weight for purpose of resolving 
the etiology of the disabilities claimed.

The additional requirement of evidence of a causal connection 
between loud noise exposure during service and hearing loss 
and tinnitus is further for consideration. 

The September 1991 correspondence from the office of a 
private hearing aid company states that the veteran had been 
utilizing hearing aids from that facility since 1958, and 
according to records had purchased a replacement hearing aid 
every three to four years. Recent test results showed a 
severe hearing loss in the left ear.

The veteran has provided lay statements from other 
individuals including one with whom he served attesting to 
the fact that he manifested a hearing loss deficiency post-
service, which he did not demonstrate until his service in 
Korea.

The July 2008 letter of D.K., private audiologist with the 
same clinic that issued the above 1991 correspondence, stated 
that an audiologic re-examination indicated severe to 
profound hearing loss in both ears, with marked improvement 
in capabilities when wearing a hearing aid. 

In another letter dated that month, the audiologist indicated 
that the veteran had been a patient at that clinic since the 
late 1950s concerning his ongoing hearing loss. The 
audiologist stated that the veteran had been examined, and 
his service treatment records, including VA treatment and 
examination records had been reviewed. He opined that it was 
considered as likely as not that at least a portion of the 
veteran's bilateral hearing loss and tinnitus was due to his 
military service and exposure to artillery noise while 
serving in the Army as a combat engineer during the Korean 
War, as his hearing loss was consistent with this type of 
noise trauma.
Upon thorough review of the foregoing the criteria for 
service connection for bilateral hearing loss and tinnitus 
are met. The evaluating audiologist's statement of July 2008 
causally attributes these present disorders to the veteran's 
competent assertions of in-service noise exposure. This 
opinion was premised on the continued treatment of the 
veteran at the same private facility for several decades, in 
addition to review of his general medical history. The 
audiologist presented his conclusion in sufficiently direct 
terms to substantiate a relationship between current 
disability and service. Based on his finding that noise 
exposure accounted for at least a portion of hearing loss and 
tinnitus the opinion establishes the necessary causal link. 
The interpretation of this opinion must be consistent with 
the benefit-of-the-doubt rule under which where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter" the veteran shall prevail upon 
the issue. 38 C.F.R. § 3.102. See also  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Ashley v. Brown, 6 Vet. App. 52, 
59 (1993). The Board has further considered the fact that 
there is an uninterrupted history of treatment for hearing 
difficulties since within five years of service discharge to 
the present. C.F.R. § 3.303(b). See also Clyburn v. West, 12 
Vet. App. 296, 302 (1999) (the elements of in-service 
incurrence of a disease or injury, and an association between 
that and a present diagnosed disability may be substantiated 
through a demonstration of continuity of symptomatology). As 
indicated, the opining audiologist was an affiliate of this 
treatment clinic. Accordingly, the medical evidence at 
minimum is in relative equipoise on whether the claimed 
disorders originated due to acoustic trauma in service, and 
establishes the element of the requisite causal nexus to 
service.

Hence, on this basis the Board is granting the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus. 













ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.

New and material evidence has been received to reopen the 
claim for service connection for tinnitus.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


